DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 3, 5 – 6 and 8 – 9 are pending in this Office action.

Response to Amendments and Arguments
Applicant’s amendment to the independent claims filed on August 27, 2021 is being considered.
Applicant’s arguments filed on August 27, 2021 with respect to claim rejections under Ortiz in view of Schoelkopf have been fully considered.

Applicant argued that neither Ortiz nor Schoelkopf teach verification that “a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured.” 

Applicant’s arguments filed August 27, 2021 with respect to the rejection(s) of claim(s) 1 – 9 under Ortiz in view of Schoelkopf have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Schloter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5 – 6 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0182971 A1 issued to Luis Ortiz et al. (“Ortiz”) and in view of USPGPUB 2003/0103670 A1 issued to Bernhard Schoelkopf et al. (“Schoelkopf”).
With respect to claim 5, Ortiz teaches a method for archiving and accessing image content ( abstract and Para [0014]: remote servers can include code to register at least one wireless hand held device with the remote server to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user) comprising: 
storing interactive images collected from a social media platform in a database; archiving and curating the interactive images based on parameters including the geographical location where the interactive image was created (Para [0009]: a program can operate on a mobile device that enables the mobile device with a digital camera to capture a picture of a scene, video or a scene form video, rendering (being displayed) on a display screen (e.g., flat panel display), determining the identity of the scene or video by comparison of the capture picture with images of programming stored in a database, and providing the mobile device with access to data related to the identified scene that can include information about the scene (title, date, location, actors/characters, product placement, history, statistics) for review on or through the mobile device. The database can be associated with a remote server that can be access over a data communications network (wired or wirelessly) by the mobile device. Providing supplemental data from at least one of the at least one multimedia display 
Ortiz does not explicitly teach identity of the creator, the frequency with which the image has been accessed, the proximity of the location of the creation of the interactive image to a user's current location, and whether the user has permission to view the interactive image. 
Schoelkopf discloses identity of the creator, the frequency with which the image has been accessed, the proximity of the location of the creation of the interactive image to a user's current location, and whether the user has permission to view the interactive image (Para [0002]: creating an interactive image that allows a viewer to interact with a displayed image and Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image in order for manipulating digital photographs, digital video, panoramas, 3D virtual environments in interactive image system. 

As to claim 6, the interactive images are embedded with an attribute which is a video (Schoelkopf, Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).
As to claim 8, the interactive images are 3D (Schoelkopf, Para [0148]: an interactive panorama requires a mapping from 3D coordinates to representative image indices).
As to claim 9, the interactive images are virtual reality (Schoelkopf, Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0182971 A1 issued to Luis Ortiz et al. (“Ortiz”) and in view of USPGPUB 2003/0103670 A1 issued to Bernhard Schoelkopf et al. (“Schoelkopf”) and further in view of USPGPUB 2008/0267504 issued to C. Philipp Schloter et al. (“Schloter”).
With respect to claim 1, Ortiz teaches a system for archiving and searching image content (Abstract: A image of the video programming captured by a HHD camera can .) comprising: 
a database configured to store images, video and interactive media sent from a smartphone through a computer program on the smartphone which captures media and attaches information such as location, identification, time and permissions (Para [0009]: a program can operate on a mobile device that enables the mobile device with a digital camera to capture a picture of a scene, video or a scene form video, rendering (being displayed) on a display screen (e.g., flat panel display), determining the identity of the scene or video by comparison of the capture picture with images of programming stored in a database, and providing the mobile device with access to data related to the identified scene that can include information about the scene (title, date, location, actors/characters, product placement, history, statistics) for review on or through the mobile device. The database can be associated with a remote server that can be access over a data communications network (wired or wirelessly) by the mobile device. Providing supplemental data from at least one of the at least one multimedia display and/or a remote database to the at least one wireless hand held mobile device based on a selection (capture) of the data rendering on the at least one multimedia display can require registration of the wireless hand held mobile device with the remote server (e.g., a service provided remotely to registered users)), 
the geographical location where the media was captured, user the identification of the user who captured the image, the time the image was captured, and permissions required before others may view the image ((Ortiz, Para [0014 – 0015]: to gain access 
a search engine designed to search by image content for recognizing an image and finding other captures of that image or images with similar content (Para [0114]: The identification service comprises a massive search engine containing fingerprint data for numerous known videos. The identification service accepts the fingerprints for the unknown video, matches them to a known video, and returns synchronization data. The search engine can determine a number of candidates to thereby reduce search size and can continue to receive and process fingerprints of the unknown video until only one candidate remains. Note that two of the candidates can be the same movie at different times. The fingerprint data can be calculated from a single video frames, a sequence of video frames, a portion of the soundtrack, or a combination of these or other data from the video). 
Ortiz does not explicitly discloses interactive media sent from a smartphone through a computer program on the smartphone, which captures media and verifies that a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured.
Schoelkopf discloses interactive media sent from a smartphone through a computer program on the smartphone which captures media (Para [0007 – 0008]: creating truly interactive digital images, which will be referred to as interactive images for short. . Para [0142]: the representative and index images are generated remotely, and transferred via a network, such as the Internet, to a viewer's computer).
Both of Ortiz and Schoelkopf are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image in order for manipulating digital photographs, digital video, panoramas, 3D virtual environments in interactive image system. 
Modification would enable the photographer to manipulate the depths of field, to produce an image with desired focus characteristics, by capturing a series of digital images at varying focus settings. 
Modified Ortiz in view of Schoelkopf do not explicitly teach verifies that a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured.
Schloter teaches verifies that a second image discovered in a search request was captured in geographical proximity to the geographical location where the first image was captured (Para [0052]: the visual search server may perform comparisons with images or video captured or obtained by the camera module 36 and determine whether these images or video clips or information related to these images or video 
Ortiz, Schoelkopf and Schloter are same field of endeavor and they are all in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image and further to Schloter’s method for combining a code-based tagging system(s) as well as an optical character recognition (OCR) system(s) with a visual search systems in order to efficiently archiving and searching image content.


As to claim 2, the stored images are stored on a database with an association to a profile of a user such that images submitted by that user are kept with the profile of the user who created and submitted the image (Ortiz, Para [0014]: remote servers can include code to register at least one wireless hand held device with the remote server to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user). 

As to claim 3, the search engine which has been requested to perform a search of a requested image assesses factors such as co-locations and time to verify that a retrieved image is similar to the requested image (Ortiz, Para [0014 – 0015]: to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user. An additional remote server can be selected based on a profile associated with the registered user/mobile device so that information can be provided in different format pre-selected or related to the user/mobile device. Para [0114]: The identification service comprises a massive search engine containing fingerprint data for numerous known videos. The identification service accepts the fingerprints for the unknown ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,131,118 issued to Jing: determining method involves transmitting information identifying a geographic location from a computer server system to a remote device based on an extracted location information and an inferred user position. This reference could be used as obviousness type rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162